Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 1 of 22 PageID #: 11539




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                            )
                                  )
               Plaintiff,         )
                                  )
         v.                       )      C.A. No. 17-1736 (RGA)
                                  )
 MEDIACOM COMMUNICATIONS CORP., )        REDACTED
                                  )      PUBLIC VERSION
                Defendant.        )
                                  )
                                  )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                            )
                                  )
               Plaintiff,         )
                                  )
         v.                       )      C.A. No. 18-361 (RGA)
                                  )
 WIDEOPENWEST, INC., et al.,      )      REDACTED
                                  )      PUBLIC VERSION
               Defendants.        )
                                  )
                                  )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                            )
                                  )
               Plaintiff,         )
                                  )
         v.                       )      C.A. No. 18-362 (RGA)
                                  )
 ATLANTIC BROADBAND FINANCE, LLC, )      REDACTED
 et al.,                          )      PUBLIC VERSION
                                  )
               Defendants.        )
                                  )
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 2 of 22 PageID #: 11540




                                    )
 SPRINT COMMUNICATIONS COMPANY )
 L.P.,                              )
                                    )
                Plaintiff,          )
                                    )
       v.                           ) C.A. No. 18-363 (RGA)
                                    )
 GRANDE              COMMUNICATIONS ) REDACTED
 NETWORKS, LLC, et al.,             ) PUBLIC VERSION
                                    )
                Defendants.         )
                                    )

        SPRINT’S MEMORANDUM AND AUTHORITIES IN SUPPORT OF ITS
                   CONSOLIDATED MOTION TO EXCLUDE
                  EXPERT TESTIMONY OF MR. BAKEWELL


                                         POLSINELLI PC
                                         Stephen J. Kraftschik (#5623)
                                         Christina B. Vavala (#6135)
                                         222 Delaware Avenue, Suite 1101
                                         Wilmington, DE 19801
                                         (302) 252-0920
                                         skraftschik@polsinelli.com
                                         cvavala@polsinelli.com
  OF COUNSEL:
                                         Attorneys for Plaintiff Sprint
  B. Trent Webb                          Communications Company L.P.
  Ryan J. Schletzbaum
  Ryan D. Dykal
  John D. Garretson
  Jordan T. Bergsten
  Aaron E. Hankel
  Lauren E. Douville
  Mark D. Schafer
  Maxwell C. McGraw
  Samuel J. LaRoque
  Thomas M. Patton
  Lydia C. Raw
  SHOOK, HARDY & BACON L.L.P.
  2555 Grand Boulevard
  Kansas City, MO 64108
  (816) 474-6550
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 3 of 22 PageID #: 11541




  Robert H. Reckers
  Michael W. Gray
  Jonathan M. Hernandez
  SHOOK, HARDY & BACON L.L.P.
  JP Morgan Chase Tower
  600 Travis Street, Suite 3400
  Houston, TX 77002
  (713) 227-8008

   Original Filing Date: June 12, 2020
   Redacted Filing Date: June 25, 2020
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 4 of 22 PageID #: 11542




                                                 TABLE OF CONTENTS

                                                                                                                                       Page

 I.     INTRODUCTION ..............................................................................................................1

 II.    NATURE AND STAGE OF THE PROCEEDINGS ...........................................................1

 III.   SUMMARY OF THE ARGUMENTS ................................................................................1

 IV. STATEMENT OF RELEVANT FACTS ............................................................................3

        A. Mr. Bakewell’s                   Reasonable Royalty Opinions. ....................................................3

        B. Mr. Bakewell’s Opinions Regarding Sprint’s Patent Infringement Accusations. ............3

        C. Mr. Bakewell’s References to Non-Comparable VoIP Patents and Technology. ............4

 V.     ARGUMENT .....................................................................................................................5

        A. Mr. Bakewell Did Not Disclose Any Calculations Supporting His Royalty
           Conclusion, and It Should Be Excluded As “Plucked Out Of Nowhere” .......................6

        B. The Court Should Exclude Mr. Bakewell’s Opinions

                                                         .....................................................................................9

        C. Dr. Bakewell’s Reliance on Other VoIP Patents and Technology and Non-
           Comparable Licenses Should Be Excluded ................................................................. 11

             i. Mr. Bakewell’s “Say-So” Conclusions Regarding the Relevancy of Other
                VoIP Patents and Technologies Is Unreliable ........................................................ 11

             ii. Mr. Bakewell’s Opinions Depending On Non-Comparable Licenses Should
                 Be Excluded ......................................................................................................... 12

 VI. CONCLUSION ................................................................................................................ 13




                                                                    i
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 5 of 22 PageID #: 11543




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)
 Cases

 Acceleration Bay LLC v. Activision Blizzard Inc.,
      No. 16-cv-00453-RGA, 2019 WL 4194060 (D. Del. 2019) ........................................... 2, 10

 Cryovac Inc. v. Pechiney Plastic Packaging, Inc.,
      430 F. Supp. 2d 346 (D. Del. 2006) ....................................................................................6

 Daubert v. Merrell Dow Pharms., Inc.,
     509 U.S. 579 (1993) ...........................................................................................................5

 Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Group, LLC,
     879 F.3d 1332 (Fed. Cir. 2018)................................................................................... 6, 7, 8

 LaserDynamics, Inc. v. Quanta Computer, Inc.,
      694 F.3d 51 (Fed. Cir. 2012)......................................................................................... 8, 11

 M2M Sols. LLC v. Motorola Sols., Inc.,
    No. 12-33-RGA, 2016 WL 767900 (D. Del. Feb. 26, 2016) ........................................ 11, 12

 Netfuel, Inc. v. Cisco Sys. Inc.,
      No. 5:18-cv-02352-EJD, 2020 WL 1274985 (N.D. Cal. 2020) ............................................9

 Oddi v. Ford Motor Co.,
      234 F.3d 136 (3d Cir. 2000)................................................................................................6

 ResQNet.com, Inc. v. Lansa, Inc.,
     594 F.3d 860 (Fed. Cir. 2010)........................................................................................... 12

 TC Tech. LLC v. Sprint Corp.,
     No. 16-cv-153-RGA, 2019 WL 2515779 (D. Del. July 18, 2019) ..................................... 13

 Whitserve, LLC v. Computer Packages, Inc.,
      694 F.3d 10 (Fed. Cir. 2012)...............................................................................................8

 Statutes

 FED. R. EVID. 702(a)–(d) .............................................................................................................6




                                                                   ii
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 6 of 22 PageID #: 11544




 I. INTRODUCTION

        Sprint Communications Company L.P. (“Sprint”) files this motion to exclude certain

 opinions of Defendants’ damages expert, Mr. W. Christopher Bakewell, pursuant to Federal Rule

 of Evidence 702.

 II. NATURE AND STAGE OF THE PROCEEDINGS

        Sprint filed the above-captioned lawsuit against Mediacom Communications Corp.

 (“Mediacom”) on December 1, 2017 and filed the remaining above-captioned lawsuits against

 Atlantic Broadband,1 WideOpenWest,2 and RCN3 on March 7, 2018. On March 20, 2020, Sprint’s

 damages expert, Dr. Russell Mangum, served his opening reports regarding the damages owed to

 Sprint due to each defendants’ infringement of the patents-in-suit. The defendants in the four

 above-captioned cases retained the same damages expert, Mr. W. Christopher Bakewell, who

 served his rebuttal reports for each defendant on April 24, 2020. Dr. Mangum served his reply

 reports responding to those rebuttals on May 15, 2020. The Court scheduled these cases for one-

 week jury trials beginning on October 14, 2020. See Scheduling Order, Sprint Commc’ns Co.,

 L.P. v. Charter Commc’ns, Inc. et al., No. 17-cv-1734-RGA, D.I. 50 at 12 (D. Del. Aug. 29, 2018).

 III. SUMMARY OF THE ARGUMENTS

        1.     This Court should exclude Mr. Bakewell’s royalty conclusion in his rebuttal

 damages reports of        per month per subscriber for Sprint’s “Christie Patents,” as his reports

 do not explain how it was calculated, and it does not appear to follow from any of the “inputs”


 1
    Atlantic Broadband, Finance, LLC, Atlantic Broadband (CT), LLC, Atlantic Broadband
 (Delmar), LLC, Atlantic Broadband (Miami), LLC, Atlantic Broadband (NH-ME), LLC, Atlantic
 Broadband (Penn), LLC, Atlantic Broadband (SC), LLC, and Metrocast Cablevision of New
 Hampshire, LLC (collectively “Atlantic Broadband”).
 2
   WideOpenWest, Inc., WideOpenWest Networks, Inc., and WideOpenWest Finance, LLC
 (collectively “WideOpenWest”).
 3
   TPG Global, LLC, Grande Communications Networks, LLC, RCN Telecom Services, LLC,
 WaveDivision Holdings, LLC, and Radiate Holdings, L.P. (collectively “RCN”).


                                                 1
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 7 of 22 PageID #: 11545




 identified in his reports. Other than circular cross-citations to other conclusory statements in his

 report, there is no actual explanation for how Mr. Bakewell arrives at this figure. Therefore, neither

 Sprint, nor the Court, nor the jury has any way to fairly evaluate the credibility or soundness of his

 opinion. Mr. Bakewell’s failure to explain or demonstrate calculations for his methodology used

 to arrive at his         reasonable royalty is precisely the type of damages opinions disfavored by

 the Federal Circuit, and should result in exclusion. For the same reason the Court should exclude

 Mr. Bakewell’s conclusion on              rate for Sprint’s “Enhanced Services” patents, a rate he

 likewise only discusses in conclusory sentences without explaining how it could be properly

 calculated from record evidence.

         2.         The Court should also exclude Mr. Bakewell’s opinions assuming that



 In his analysis of the second Panduit factor in response to Sprint’s lost profits claims, Mr. Bakewell

 concludes that

                                                                                                  This

 opinion is in direct contradiction to established legal principles, and should be excluded.

 Acceleration Bay LLC v. Activision Blizzard Inc., No. 16-cv-00453-RGA, 2019 WL 4194060, at

 *7 (D. Del. 2019) (excluding opinion of damages expert who “assumes non-infringement based

 on Plaintiff’s decision not to pursue infringement claims”).

         3.         This Court should also exclude Mr. Bakewell’s repeated references to other alleged

                               in the United States, which he discusses without any evidence that a

 technical expert has analyzed their technical comparability to the patents in this case, and without

 any evidence that those patents are valid, or have been used or paid for by anyone. These




                                                    2
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 8 of 22 PageID #: 11546




 references are not sufficiently tied to the facts of the case, and are confusing and unfairly

 prejudicial rather than helpful to the jury.

 IV. STATEMENT OF RELEVANT FACTS4

         A.      Mr. Bakewell’s          Reasonable Royalty Opinions.

         In his rebuttal reports, Mr. Bakewell concludes that the reasonable royalty for Sprint’s

 “Christie Patents” is                                 . Ex. 1, Bakewell ABB Report at ¶ 407.5 Mr.

 Bakewell also provides a chart in each of the reports that purportedly provide the

                                 used in his analysis. Id. at ¶ 402.6 This chart does not disclose any

 data points that total to                      , and there is no apparent way to combine those data

 points to arrive at the        figure. Id. Mr. Bakewell does not further disclose how those data

 points were used to calculate the          royalty anywhere else in his reports. Id. Likewise, Mr.

 Bakewell opines on a          royalty for Sprint’s asserted “Enhanced Services” patents, but never

 explains how that rate was or could be calculated from record evidence, other than to claim that

                                                          Ex. 1, Bakewell ABB Report at ¶ 409.7

         B.      Mr. Bakewell’s        Opinions    Regarding     Sprint’s    Patent    Infringement
                 Accusations.

         Mr. Bakewell opines that Dr. Mangum failed to consider that the defendants could have

 used a wholesale VoIP provider other than Sprint in the context of the second Panduit factor




 4
   Mr. Bakewell provides a separate report in each of four cases, but those opinions are largely
 similar. For the Court’s convenience, Sprint will provide a citation to each of the four reports, but
 Sprint’s legal argument is the same for each opinion.
 5
   Ex. 2, Bakewell Mediacom Report at ¶ 405; Ex. 3, Bakewell WideOpenWest Report at ¶ 406;
 Ex. 4, Bakewell RCN Report at ¶ 404.
 6
   Ex. 2, Bakewell Mediacom Report at ¶ 400; Ex. 3, Bakewell WideOpenWest Report at ¶ 401;
 Ex. 4, Bakewell RCN Report at ¶ 399.
 7
   Ex. 2, Bakewell Mediacom Report at ¶ 407; Ex. 3, Bakewell WideOpenWest Report at ¶ 408;
 Ex. 4, Bakewell RCN Report at ¶ 406.


                                                   3
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 9 of 22 PageID #: 11547




 analysis for lost profits. Id. at ¶ 172–73.8 Here, Mr. Bakewell concludes that



                                            Id. at ¶ 172.9 Mr. Bakewell therefore relies upon Sprint’s

 non-assertion of patents against certain companies as evidence that other third party wholesale

 products were non-infringing alternatives.

           C.    Mr. Bakewell’s References to Non-Comparable VoIP Patents and Technology.

           To determine a reasonable royalty, Mr. Bakewell discusses three separate evaluation

 methods:                                                                              Ex. 1, Bakewell

 ABB Report at ¶ 210. In his                           Mr. Bakewell disagrees with Dr. Mangum’s

 assertion that the patents-in-suit are critical to providing VoIP services, and states that he assigned

 value to                                                               Id. at ¶ 217. Mr. Bakewell’s

 understanding of these technologies came from

                                   Id. at ¶ 217, n.465. Mr. Bakewell further notes that the patents-

 in-suit



                                                                      Id. at ¶¶ 219–223. But beyond

 recognizing their existence, Mr. Bakewell does not analyze the patents and technology he cites,

 nor does he rely upon any technical analysis to show how these are comparable to the technology

 disclosed in the patents-in-suit, nor does he point to any evidence that the inventions claimed in

 these patents have been used or paid for by anyone.




 8
   Ex. 2, Bakewell Mediacom Report at ¶¶ 170–72; Ex. 3, Bakewell WideOpenWest Report at ¶¶
 171–72; Ex. 4, RCN Report at ¶¶ 169–70.
 9
   Ex. 2, Bakewell Mediacom Report at ¶ 170; Ex. 3, Bakewell WideOpenWest Report at ¶ 171;
 Ex. 4, Bakewell RCN Report at ¶ 169.


                                                   4
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 10 of 22 PageID #: 11548




        In his reasonable royalty analysis for the second Georgia-Pacific factor, Mr. Bakewell

 concludes that

                                                                        Id. at ¶ 413.



         Id. at ¶ 386, Ex. 11.10 Still, he opines that

                                                                                        Id.11 But Mr.

 Bakewell elsewhere acknowledges that

                                                                     Id. at ¶ 206.12

 V. ARGUMENT

        Experts in patent cases may testify only if: “(a) the expert's scientific, technical, or other

 specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

 in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product of

 reliable principles and methods; and (d) the expert has reliably applied the principles and methods

 to the facts of the case.” FED. R. EVID. 702(a)–(d). “[U]nder the Rules the trial judge must ensure

 that any and all scientific testimony or evidence admitted is not only relevant, but reliable.”

 Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993).

        “The party offering the expert testimony bears the burden of proving admissibility.”

 Daubert, 509 U.S. at 592. “The expert must explain how and why he or she has reached the

 conclusion being proffered and must have as a basis more than a subjective belief or speculation.”




 10
     Ex. 2, Bakewell Mediacom Report at ¶ 384; Ex. 3, Bakewell WideOpenWest Report at ¶ 385;
 Ex. 4, Bakewell RCN Report at ¶ 383.
 11
     Ex. 2, Bakewell Mediacom Report at ¶ 384; Ex. 3, Bakewell WideOpenWest Report at ¶ 385;
 Ex. 4, Bakewell RCN Report at ¶ 383.
 12
    Ex. 2, Bakewell Mediacom Report at ¶ 204; Ex. 3, Bakewell WideOpenWest Report at ¶ 205;
 Ex. 4, Bakewell RCN Report at ¶ 203.


                                                   5
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 11 of 22 PageID #: 11549




 Cryovac Inc. v. Pechiney Plastic Packaging, Inc., 430 F. Supp. 2d 346, 362 (D. Del. 2006). The

 “test of admissibility” is whether an expert’s “opinion is based on valid reasoning and reliable

 methodology.” Oddi v. Ford Motor Co., 234 F.3d 136, 145–46 (3d Cir. 2000).

        A.      Mr. Bakewell Did Not Disclose Any Calculations Supporting His Royalty
                Conclusion, and It Should Be Excluded As “Plucked Out Of Nowhere”

        Mr. Bakewell concludes that a reasonable royalty for Sprint’s “Christie Patents” is

                           but does not provide any calculation resulting in that rate to allow Sprint

 or the jury to re-create, test, or even begin to understand that conclusion. Ex. 1, Bakewell ABB

 Report at ¶ 407.13 As such, this conclusion appears to be “plucked . . . out of nowhere” and should

 be excluded. See Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Group, LLC, 879 F.3d

 1332, 1351 (Fed. Cir. 2018) (reversing failure to exclude damages opinion).

        Mr. Bakewell nowhere explains how any combination of numbers in his report supports

 the              he opines on, and this cannot be gleaned from his report. Mr. Bakewell presents

 a chart of                                  but none of those                 equals         , which is

 also not the average of any discernable combination of these “data points.” Ex. 1, Bakewell ABB

 Report at ¶ 402.14 Mr. Bakewell next suggests one more calculation that

                                                                 but there is still no apparent way to

 combine this with any of Mr. Bakewell’s                            to result in        . Id. at ¶ 406.15

 Mr. Bakewell nonetheless then provides a one-sentence paragraph with the following conclusory

 statement:



 13
    Ex. 2, Bakewell Mediacom Report at ¶ 405; Ex. 3, Bakewell WideOpenWest Report at ¶ 406;
 Ex. 4, Bakewell RCN Report at ¶ 404.
 14
    Ex. 2, Bakewell Mediacom Report at ¶ 400; Ex. 3, Bakewell WideOpenWest Report at ¶ 401;
 Ex. 4, Bakewell RCN Report at ¶ 399.
 15
    Ex. 2, Bakewell Mediacom Report at ¶ 404; Ex. 3, Bakewell WideOpenWest Report at ¶ 405;
 Ex. 4, Bakewell RCN Report at ¶ 403.


                                                  6
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 12 of 22 PageID #: 11550




                                                                                                    Id.

 at ¶ 407.16 That sentence cites only to                                     , which still provides no

 explanation of how he calculated his royalty, but confusingly applies a          royalty, for which he

 merely cites back to                                  Id. at Exhibit 1.17

         Other than a restatement of this conclusion, id. at 480, the number           does not appear

 anywhere else in Mr. Bakewell’s report, except that he calculates             as an

                                           Id. at ¶ 296.18 But that is not a number he even includes

 in his chart of                       and in any event he never claims that this one calculation on

 its own would be an appropriate royalty rate in this case, or explains why that might be. Ex. 1,

 Bakewell ABB Report at ¶ 402.19 In short, there is no explanation or calculation from which

 Sprint, the Court, or the jury could evaluate the methodology or probative value of the rate he

 declares is the proper                    for the asserted “Christie Patents.”

         The Federal Circuit has repeatedly warned against expert testimony that, beyond being

 divorced from the evidence in the case, appears to be “plucked … out of nowhere.” Exmark, 879

 F.3d at 1351. In fact, the Federal Circuit held that it was reversible error to allow such expert

 opinion. Id. In Exmark, the Federal Circuit was “troubled by the expert’s analysis because, even

 assuming she properly considered this record evidence, she failed to explain how the evidence



 16
    Ex. 2, Bakewell Mediacom Report at ¶ 405; Ex. 3, Bakewell WideOpenWest Report at ¶ 406;
 Ex. 4, Bakewell RCN Report at ¶ 404.
 17
    In three other places in Mr. Bakewell’s report, he confusingly suggests his royalty determination
 is       , to which all of these same arguments would equally apply. Id. at ¶ 15, ¶ 409 n. 855, ¶ 481
 n. 955. See also Ex. 2, Bakewell Mediacom Report at ¶ 15, 407 n. 847, 480 n. 951; Ex. 3, Bakewell
 WideOpenWest Report at ¶ 15, 408 n. 847, 481 n. 950; Ex. 4, Bakewell RCN Report at ¶ 15, 406
 n. 859, 485 n. 973.
 18
    Ex. 2, Bakewell Mediacom Report at ¶ 294; Ex. 3, Bakewell WideOpenWest Report at ¶ 295;
 Ex. 4, Bakewell RCN Report at ¶ 293.
 19
    Ex. 2, Bakewell Mediacom Report at ¶ 400; Ex. 3, Bakewell WideOpenWest Report at ¶ 401;
 Ex. 4, Bakewell RCN Report at ¶ 399.


                                                  7
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 13 of 22 PageID #: 11551




 factored into the proposed royalty rate,” and “merely addressed the Georgia–Pacific factors in light

 of the facts and then plucked the 5% royalty rate out of nowhere.” Id. The Federal Circuit went

 on to hold that the district court erred by allowing this opinion, and abused its discretion when it

 denied the defendant a new trial on damages “based on inadmissible evidence.” Id.

        Another such case is LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51 (Fed.

 Cir. 2012). There, the Federal Circuit observed that the royalty rate “appears to have been plucked

 out of thin air based on vague qualitative notions of the relative importance of the [relevant]

 technology.” LaserDynamics, 694 F.3d at 69. It agreed with the district court that the expert had

 “offer[ed] no credible economic analysis to support that conclusion.” Id. Finally, it held that the

 “complete lack of economic analysis to quantitatively support the one-third apportionment echoes

 the kind of arbitrariness of the ‘25% Rule’ that we recently and emphatically rejected from

 damages experts, and would alone justify excluding [the expert’s] opinions in the first trial.” Id.

        In Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10 (Fed. Cir. 2012), the Federal

 Circuit relied on similar grounds to vacate a damages award and remand for a new damages trial.

 There the Federal Circuit concluded the trial court abused its discretion by failing to grant a new

 trial on damages, and held that “simple recitation of royalty numbers that happen to be in the

 ballpark of the jury’s award will not support the jury’s award when no analysis is offered to the

 jury which would allow them to evaluate the probative value of those numbers.” Whitserve, 694

 F. 3d at 32–33.

        This Court should exclude Mr. Bakewell’s           conclusion for the same reasons set forth

 in Exmark, LaserDynamics, and Whitserve. Mr. Bakewell offers no explanation, no calculation,

 and no methodology from which any fact finder could fairly evaluate the credibility or soundness

 of his opinion. The       number simply appears in a paragraph as a conclusion in his report. His




                                                  8
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 14 of 22 PageID #: 11552




 rate is “plucked from nowhere,” and certainly not “the product of reliable principles and methods,”

 or any discernable method at all. This deficiency dooms Mr. Bakewell’s opinion because it goes

 to admissibility, not weight. It cannot be cured by cross-examination because it is nothing more

 than a black box opinion pulled from nowhere. See Netfuel, Inc. v. Cisco Sys. Inc., No. 5:18-cv-

 02352-EJD, 2020 WL 1274985, *7 (N.D. Cal. 2020) (where an expert’s opinion was “an

 impermissible black box without ‘sound economic and factual predicates,’” cross-examination

 “cannot cure the deficiencies”). In other words, Mr. Bakewell’s report, despite being around

               does not even provide a fair place to start for examining his        conclusion. Sprint

 respectfully submits that the Court should exclude this unsupported conclusion with undisclosed

 predicates.

        These same arguments apply with at least equal force to Mr. Bakewell’s conclusion that



               Ex. 1, Bakewell ABB Report at ¶ 409.20 That number appears only in conclusory

 statements of what the royalty should be, without any discussion of how it is calculated other than

 that Mr. Bakewell concludes                                                                 Id. For the

 same reasons discussed as to the unexplained and unsupported                  royalty for the Christie

 Patents, the Court should also exclude Mr. Bakewell’s conclusion on this            rate.

        B.        The Court Should Exclude Mr. Bakewell’s Opinions



        Mr. Bakewell’s reports claim that




  Ex. 2, Bakewell Mediacom Report at ¶ 407; Ex. 3, Bakewell WideOpenWest Report at ¶ 408;
 20

 Ex. 4, Bakewell RCN Report at ¶ 406.


                                                   9
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 15 of 22 PageID #: 11553




                                                                             Id. at ¶ 172.21 Further,

 based solely on

                                                 , he opines that

                                                           Id. This court has previously rejected an

 expert opinion assuming that a product was an acceptable non-infringing alternative based solely

 on the lack of accusation of infringement. In Acceleration Bay, this court found “there is no

 evidence or expert opinion in the record to support a conclusion that earlier versions of the game

 are non-infringing. The fact that a party does not accuse an earlier version of a game is not an

 admission that the earlier version is non-infringing.” Acceleration Bay, 2019 WL 4194060, at *5.

        The facts of this case are no different. Mr. Bakewell opines that,



                     Bakewell ABB Rep. at ¶ 171.22 He opines that

                                                                                 Id. at ¶ 172.23 But

 there is no evidence in the record that any third party service has been found to be non-infringing,

 and Mr. Bakewell does not cite to the conclusion of any technical expert that assesses this issue.

 Mr. Bakewell’s opinions are therefore contrary to law. Merely because Sprint has not chosen to

 accuse a third party of infringement does not mean that the services offered by that third party do

 not infringe Sprint’s patents; if that were true, TWC could not have infringed Sprint’s patents




 21
    Ex. 1, Bakewell ABB Report at ¶ 172; Ex. 2, Bakewell Mediacom Report at ¶ 170; Ex. 3,
 Bakewell WideOpenWest Report at ¶ 171; Ex. 4, Bakewell RCN Report at ¶ 169.
 22
    Ex. 1, Bakewell ABB Report at ¶ 171; Ex. 2, Bakewell Mediacom Report at ¶ 169; Ex. 3,
 Bakewell WideOpenWest Report at ¶ 170; Ex. 4, Bakewell RCN Report at ¶ 168.
 23
    Ex. 1, Bakewell ABB Report at ¶ 172; Ex. 2, Bakewell Mediacom Report at ¶ 170; Ex. 3,
 Bakewell WideOpenWest Report at ¶ 171; Ex. 4, Bakewell RCN Report at ¶ 169.


                                                 10
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 16 of 22 PageID #: 11554




 because Sprint had earlier sued Vonage and several other defendants before it sued TWC. Mr.

 Bakewell’s assumption to the contrary should be excluded.

        C.      Dr. Bakewell’s Reliance on Other VoIP Patents and Technology and Non-
                Comparable Licenses Should Be Excluded

        Mr. Bakewell’s reports

                           , without pointing to any evidence that a technical expert has assessed

 their comparability to the patents asserted here, or that anyone has ever used or paid for the

 technology in these patents. The Court should exclude these unhelpful references with no proper

 connection to the facts of this case. When conducting a damages analysis, “alleging a loose or

 vague comparability between different technologies or licenses does not suffice.”           Laser

 Dynamics, 694 F.3d at 79. Additionally, “the Federal Circuit has consistently explained that proof

 of damages must be carefully tied to the claimed invention itself.” M2M Sols. LLC v. Motorola

 Sols., Inc., No. 12-33-RGA, 2016 WL 767900, at *2 (D. Del. Feb. 26, 2016) (internal quotations

 omitted).

              i.   Mr. Bakewell’s “Say-So” Conclusions Regarding the Relevancy of Other
                   VoIP Patents and Technologies Is Unreliable

        Mr. Bakewell’s identification of other patents and technology related to VoIP fails to

 reliably demonstrate that those patents and technology are closely tied to the technology at issue

 in this case. Other than concluding that

     , Mr. Bakewell does not offer any evidence or analyses regarding the incremental economic

 value of the other patents and technologies. Glaringly absent from Mr. Bakewell’s analysis is any

 review of the other patents and technologies to show they are so related, and the only support

 provided for these conclusions are repeated references to an off-the-record conversation with

 defendants’ technical expert. Indeed, a complete review of the record demonstrates that there is

 no evidence of any of the defendants, let alone anybody else, using or paying anything for other


                                                11
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 17 of 22 PageID #: 11555




 patents related to providing VoIP. Mr. Bakewell’s “say-so” that these other VoIP patents and

 technologies are relevant to the value of the patents-in-suit is precisely the type of analysis this

 Court has excluded as unreliable and irrelevant. See M2M Sols., 2016 WL 767900, at *3–4.

              ii.   Mr. Bakewell’s Opinions Depending On Non-Comparable Licenses Should
                    Be Excluded

        Mr. Bakewell freely admits that

                                                       Ex. 1, Bakewell ABB Report at ¶ 386.24 But,

 he relies upon these non-comparable agreements to opine that

                                              Id.25 Mr. Bakewell’s conclusion is contrary to Federal

 Circuit precedent that requires “account[ing] for the technological and economic differences

 between those licenses and the [claimed invention].” ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d

 860, 873 (Fed. Cir. 2010). For example, for Atlantic Broadband, Mr. Bakewell simply

                                                                                                 See

 Ex. 1, Bakewell ABB Report at ¶ 386, Ex. 11.26

        Mr. Bakewell does not perform any technical or economic comparability analysis for these

 agreements, and provides no further information about these agreements beyond the basic

 characteristics shown in            . And Mr. Bakewell elsewhere explains that




 24
    Ex. 2, Bakewell Mediacom Report at ¶ 384; Ex. 3, Bakewell WideOpenWest Report at ¶ 385;
 Ex. 4, Bakewell RCN Report at ¶ 383.
 25
    Ex. 2, Bakewell Mediacom Report at ¶ 384; Ex. 3, Bakewell WideOpenWest Report at ¶ 385;
 Ex. 4, Bakewell RCN Report at ¶ 383.
 26
    Ex. 2, Bakewell Mediacom Report at ¶ 384, Ex. 11 (
                      ); Ex. 3, Bakewell WideOpenWest Report at ¶ 385, Ex. 11 (
                     ); Ex. 4, Bakewell RCN Report at ¶ 383, Ex. 10 (
            ).


                                                 12
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 18 of 22 PageID #: 11556




            Id. at ¶ 206.27 This shows there is no justification whatsoever for mentioning these

 agreements to patents that are admittedly not comparable to the license from a hypothetical

 negotiation in this case. Accordingly, any conclusions based upon these agreements are unreliable

 and should be excluded. See TC Tech. LLC v. Sprint Corp., No. 16-cv-153-RGA, 2019 WL

 2515779, at **14–15 (D. Del. July 18, 2019) (excluding expert damages opinions regarding prior

 settlement agreements because they were not tied to the case’s relevant facts and circumstances).

 VI. CONCLUSION

        Because Mr. Bakewell’s opinions fail to satisfy the standards outlined in Fed. R. Evid. 702,

 Sprint respectfully requests that the Court exclude the opinions and testimony discussed herein.

                                                     POLSINELLI PC

                                                     /s/ Stephen J. Kraftschik
                                                     Stephen J. Kraftschik (#5623)
                                                     Christina B. Vavala (#6135)
                                                     222 Delaware Avenue, Suite 1101
  OF COUNSEL:
                                                     Wilmington, DE 19801
                                                     (302) 252-0920
  B. Trent Webb
                                                     skraftschik@polsinelli.com
  Ryan J. Schletzbaum                                cvavala@polsinelli.com
  Ryan D. Dykal
  John D. Garretson                                  Attorneys for Plaintiff Sprint
  Jordan T. Bergsten
                                                     Communications Company L.P.
  Aaron E. Hankel
  Lauren E. Douville
  Mark D. Schafer
  Maxwell C. McGraw
  Samuel J. LaRoque
  Thomas M. Patton
  Lydia C. Raw
  SHOOK, HARDY & BACON L.L.P.
  2555 Grand Boulevard
  Kansas City, MO 64108
  (816) 474-6550

  Robert H. Reckers

  Ex. 2, Bakewell Mediacom Report at ¶ 204; Ex. 3, Bakewell WideOpenWest Report at ¶ 205;
 27

 Ex. 4, Bakewell RCN Report at ¶ 203.


                                                13
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 19 of 22 PageID #: 11557




  Michael W. Gray
  Jonathan M. Hernandez
  SHOOK, HARDY & BACON L.L.P.
  JP Morgan Chase Tower
  600 Travis Street, Suite 3400
  Houston, TX 77002
  (713) 227-8008

 June 12, 2020




                                       14
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 20 of 22 PageID #: 11558




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020, I caused the foregoing to be electronically filed with
 the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

 participants.

        I further certify that I caused copies of the foregoing document to be served on June 25,

 2020, upon the following in the manner indicated:


  Steven J. Balick                                                          BY ELECTRONIC MAIL
  Andrew C. Mayo
  ASHBY & GEDDES
  500 Delaware Avenue, 8th Floor
  P.O. Box 1150
  Wilmington, DE 19899
  (302) 654-1888
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC, Knology
  of Georgia, Inc., Knology of South Carolina, Inc.,
  Knology of Tennessee, Inc., Knology of Kansas,
  Inc., Anne Arundel Broadband, LLC, Grande
  Communications Networks, LLC, RCN Telcom
  Services, LLC, WaveDivision Holdings, LLC, and
  Radiate Holdings, L.P.




                                                  1
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 21 of 22 PageID #: 11559




  Robinson Vu                                              BY ELECTRONIC MAIL
  Natalie Alfaro Gonzales
  Lindsay Volpenhein Cutie
  Amy E. Bergeron
  Charles Stephen Maule
  BAKER BOTTS L.L.P.
  One Shell Plaza
  910 Louisiana Street
  Houston, TX 77002-4995
  (713) 229-1234
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC, Knology
  of Georgia, Inc., Knology of South Carolina, Inc.,
  Knology of Tennessee, Inc., Knology of Kansas,
  Inc., Anne Arundel Broadband, LLC, Grande
  Communications Networks, LLC, RCN Telcom
  Services, LLC, WaveDivision Holdings, LLC, and
  Radiate Holdings, L.P.




                                                  2
Case 1:17-cv-01736-RGA Document 343 Filed 06/25/20 Page 22 of 22 PageID #: 11560




  Timothy S. Durst                                                         BY ELECTRONIC MAIL
  BAKER BOTTS L.L.P.
  2001 Ross Avenue, Suite 900
  Dallas, TX 75201-2980
  (214) 953-6500
  Attorneys for Defendants Mediacom
  Communications Corporation, Atlantic
  Broadband Finance, LLC, Atlantic Broadband
  (CT), LLC, Atlantic Broadband (Delmar), LLC,
  Atlantic Broadband (Miami), LLC, Atlantic
  Broadband (NH-ME), LLC, Atlantic Broadband
  (Penn), LLC, Atlantic Broadband (SC), LLC,
  WideOpenWest, Inc., WideOpenWest Networks,
  Inc., WideOpenWest Finance, LLC,
  WideOpenWest Georgia, LLC, Knology of
  Alabama, Inc., Knology of Florida, LLC, Knology
  of Georgia, Inc., Knology of South Carolina, Inc.,
  Knology of Tennessee, Inc., Knology of Kansas,
  Inc., Anne Arundel Broadband, LLC, Grande
  Communications Networks, LLC, RCN Telcom
  Services, LLC, WaveDivision Holdings, LLC, and
  Radiate Holdings, L.P.




                                                       /s/ Stephen J. Kraftschik

                                                       Stephen J. Kraftschik (#5623)




                                                  3
